        Case 2:15-cr-00269-RFB-BNW Document 81 Filed 10/05/20 Page 1 of 3




 1   Sunethra Muralidhara
     Nevada State Bar No. 13549
 2   Wright Marsh & Levy
     300 S. Fourth Street, Suite 701
 3   Las Vegas, NV 89101
 4   Phone: (702) 382-4004
     Fax: (702) 382-4800
 5   Email: smuralidhara@wmllawlv.com
     Attorney for Mark Smith
 6
 7                                     United States District Court
 8                                         District of Nevada
 9   United States of America,                             Case No. 2:15-CR-00269-RFB-BNW
10                  Plaintiff,                             Motion for Re-Appointment of CJA
11                                                         Counsel and Proposed Order
            v.
12   Mark Smith,
13                  Defendant.
14
15                               Memorandum of Points and Authorities
16          Mark Smith moves for the reappointment of CJA counsel to continue representing him
17   while on Supervised Release given the conditions imposed by this Court.
18
            On May 1, 2019, the undersigned was appointed as CJA counsel to represent Mr. Smith.
19   ECF 60. On January 3, 2020, Mr. Smith was sentenced to 18 months in custody. ECF 79. At
20
     the time of sentencing, the Court imposed standard conditions of supervision as well as special
21
     conditions including but not limited to that Mr. Smith appear before this Court 45 days of
22
     release from BOP custody as well as to write apology letters with the assistance of defense
23
     counsel. ECF 79 at 4-5. Mr. Smith self-surrendered on January 13, 2020. Id. at ECF 79.
24
            On September 17, 2020, Mr. Smith notified the undersigned that he was released from
25
     the BOP facility on Monday, September 14, 2020, after serving 8 months and 1 day, and is now
26
     currently under BOP authority on home confinement. He is serving his home confinement in
        Case 2:15-cr-00269-RFB-BNW Document 81 Filed 10/05/20 Page 2 of 3




 1   Portland, Oregon at his daughter’s residence. Mr. Smith reports that he will finish out his
 2   custodial sentence under the authority of BOP on home confinement on or about April 22, 2021.
 3          While Mr. Smith has been in custody, he has been in communication with counsel
 4   regarding his sentencing and conditions of supervision. He is eager to abide by the Court’s
 5   conditions and implement a plan for successful compliance.
 6           From June through September 2020, counsel provided legal assistance to Mr. Smith
 7   regarding matters pertinent to his underlying conviction and conditions of supervision. Counsel
 8   would like to continue her representation of Mr. Smith and now seeks this Court re-appoint her
 9   as CJA counsel. Mr. Smith’s financial conditions have not changed since his incarceration and
10   recent release. While physically out of the BOP facility, he remains under BOP’s authority and
11   is not working. Counsel requests this Court use the prior financial affidavit submitted to the
12   Court for consideration. However, should the Court require a new financial affidavit counsel
13   will submit one under seal for the Court’s consideration.
14          Next, this Court ordered that Mr. Smith appear within 45 days of his release from BOP
15   custody. Mr. Smith requests this Court set a status check via videoconferencing at the Court’s
16   convenience. Mr. Smith is amenable to attending as soon as practicable with the Court’s
17   schedule or shortly after his term of supervision officially commences in April 2021.
18          Last, counsel requests this Court nunc pro tunc the appointment of counsel to June 10,
19   2020, the date Mr. Smith reconnected with the undersigned after sentencing and while in
20   custody to discuss his sentencing and supervised release conditions.
21          DATED: September 21, 2020
22                                                   WRIGHT MARSH & LEVY
23
24                                             By: /s/ Sunethra Muralidhara
                                                   SUNETHRA MURALIDHARA
25                                                 Attorney for Mr. Mark Smith

26
                                                     2
        Case 2:15-cr-00269-RFB-BNW Document 81 Filed 10/05/20 Page 3 of 3




 1                                    United States District Court

 2                                         District of Nevada

 3
     United States of America,                            Case No. 2:15-CR-00269-RFB-BNW
 4
                    Plaintiff,                            [Proposed] ORDER
 5
            v.
 6
     Mark Smith,
 7
                    Defendant.
 8
 9
            The Court having considered the Motion for Reappointment of CJA Counsel and good
10
     cause appearing:
11
            IT IS HEREBY ORDERED that the Motion for Reappointment of CJA Counsel is
12
     GRANTED.
13
            IT IS FURTHER ORDERED that a status check be set for October 20, 2020 at 2PM
                                                                                      ,
14
     and be held via videoconferencing with the defendant allowed to participate from Portland,
15
     Oregon.
16
            IT IS FURTHER ORDERED: that this Order be made effective nunc pro tunc to June
17
     10, 2020, the date Mr. Smith reconnected with the undersigned after sentencing and while in
18
     custody to discuss his sentencing and supervised release conditions.
19
20
            Dated: October       5    , 2020.
21
22
23
                                                  RICHARD F. BOULWARE, II
24                                                UNITED STATES DISTRICT JUDGE
25
26
                                                     3
